293 F.3d 237
UNITED STATES of America, Plaintiff-Appellee,v.George Ervin FOX, Jr., Defendant-Appellant.
No. 00-40034.
United States Court of Appeals, Fifth Circuit.
May 31, 2002.

David Haskell Henderson, Jr., Asst. U.S. Atty., Beaumont, TX, for Plaintiff-Appellee.
Bruce Wayne Cobb, Conley, Schexnaider & Associates, Beaumont, TX, for Defendant-Appellant.
Appeal from the United States District Court for the Eastern District of Texas; Howell Cobb, Judge.


1
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


2
Before WIENER and STEWART, Circuit Judges, and SMITH,* District Judge.

BY THE COURT:

3
The Supreme Court of the United States, by order in No. 01-805, George Ervin Fox v. United States, ___ U.S. ___, 122 S.Ct. 1602, 152 L.Ed.2d 617 (2002), granted appellant's petition for a writ of certiorari, vacated the judgment (conviction and sentence) in the case, and remanded it to us for further consideration in light of Ashcroft v. Free Speech Coalition, 535 U.S. ___, 122 S.Ct. 1389, 152 L.Ed.2d 403 (2002).


4
IT IS ORDERED that the captioned case be and it is hereby remanded to the United States District Court for the Eastern District of Texas for further proceedings and disposition consistent with the aforesaid order of the Supreme Court.



Notes:


*
 District Judge of the Western District of Texas, sitting by designation